Gose and Chadwick, JJ.
(dissenting) — We cannot acquiesce in the view that the immunity which protects taxes from the operation of the statute of limitations extends to property acquired by the county at a tax sale. The sale cancels and satisfies the taxes, penalties, interest and costs. The statute expressly so provides. The statute declares that the county acquires title to the property “as absolutely as if purchased by an individual.” Rem. & Bal. Code, § 9268 (P. C. 501 § 265). “No claims shall ever be allowed against the county from any municipality, school district, road district, or other taxing district for taxes levied on property acquired by the county by tax deed under the provisions of this act, but all taxes shall at the time of deeding said property be thereby cancelled.” Rem. & Ral. Code, § 9271 (P. C. 501 § 271). After a tax deed is issued to the county, the *313property may be sold by the county treasurer upon the order of the board of county commissioners at public sale to the highest bidder. Rem. & Bal. Code, § 9273. The crucial question is, Does the county hold land which it purchases at a tax sale in a governmental capacity or a proprietary capacity? We think the true test of the capacity in which the municipality holds property is the use to which the property is to be devoted. The property in question was not devoted to a public purpose nor was it essential to the exercise of municipal functions. It is true that the county took the land in lieu of the taxes, but when its title became complete it was subject to sale the same as any other property held in a proprietary capacity. In the last analysis, a municipality acquires title to all its property through the exercise of the sovereign power of taxation. Indeed, it is only by the exercise of the taxing power that it can acquire property or procure funds with which to perform its governmental functions. The tools and implements which the city or county purchases to be used in constructing and repairing roads and bridges are purchased with money derived through the taxing power. Are they held in a governmental capacity? The courts of the country are agreed that municipal corporations hold property and exercise functions in a dual capacity, viz., governmental and proprietary. The line of demarcation must necessarily be drawn somewhere. In respect to property, we think the test should be the use to which the property is to be devoted; that is, Is it to be used for the purpose of carrying on its governmental functions ? If it is to be so used, the statute of limitations does not apply; otherwise, the plea of the statute may be invoked.
We therefore dissent.